Philip Talamo, Investor Relations 212.969.2383 ir@alliancebernstein.com John Meyers, Media 212.969.2301 pr@alliancebernstein.com News Release AllianceBernstein Announces July 31, 2007 Assets Under Management New York, NY, August 9, 2007– AllianceBernstein Holding L.P. (NYSE: AB) and AllianceBernstein L.P. today reported that during the month of July, preliminary assets under management decreased by approximately $7 billion, or 0.9%, to $786 billion at July 31, 2007, as generally weak equity market returns were partially offset by net in-flows in all distribution channels, with particular strength in Institutional and Private Client. ALLIANCEBERNSTEIN L.P. (THE OPERATING PARTNERSHIP) ASSETS UNDER MANAGEMENT ($ billions) At July 31, 2007 (preliminary) At June 30, 2007 Institutional Investments Retail Private Client Total Total Equity Value 240 90 52 382 388 Growth $ 112 $ 46 $ 26 $ 184 $ 186 Total Equity 352 136 78 566 574 Fixed Income 122 40 28 190 188 Index/Structured 25 5 - 30 31 Total $ 499 $ 181 $ 106 $ 786 $ 793 At June 30, 2007 Total $ 501 $ 185 $ 107 $ 793 About AllianceBernstein AllianceBernstein L.P. ("AllianceBernstein") is a leading global investment management firm providing investment management services for many of the largest U.S. public and private employee benefit plans, foundations, public employee retirement funds, pension funds, endowments, banks, insurance companies and high-net-worth individuals worldwide. AllianceBernstein is also one of the largest mutual fund sponsors, with a diverse family of globally distributed mutual fund portfolios. Through its subsidiary, Sanford C. Bernstein & Co., LLC, AllianceBernstein provides in-depth research, portfolio strategy and trade execution to the institutional investment community. At
